DETAILED ACTION
Examiner acknowledges receipt of the reply filed 10/15/2021, in response to the restriction requirement mailed 9/3/2021.
Claims 1-10, 14-17, 19, and 22-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment 
Please note that the instant application has been transferred to a new examiner.
Upon further consideration of the instant claim scope and the restriction requirement mailed 9/3/2021, a second restriction requirement is deemed to be warranted.
The restriction requirement mailed 9/3/2021 is withdrawn.  The instant office action is deemed to be a second restriction requirement on the merits.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-7, drawn to a method of treating a subject suffering from a metabolic disease and/or other diseases associated with increased free fatty acids and/or label toxicity using a FSP27 medicament.
Group II, claim(s) 8-9, drawn to a pharmaceutical composition comprising a FSP27 medicament.
Group III, claim(s) 10, 14-17, 19 and 22-24, drawn to a method of treating a disease comprising a nucleic acid encoding a FSP27 protein.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
specific FSP27 medicament (Groups I-III; SEQ ID NO)
disease to be treated (Groups I-III)

If Group 1 is elected, applicant is required to elect (i) a specific and fully defined FSP27 medicament (e.g., SEQ ID NO); and (ii) a specific disorder to be treated.
If Group 2 is elected, applicant is required to elect (i) a specific and fully defined FSP27 medicament (e.g., SEQ ID NO of nucleic acid and the protein that it encodes); and (ii) a specific disorder to be treated.
If Group 3 is elected, applicant is required to elect (i) a specific and fully defined FSP27 medicament (e.g., SEQ ID NO of nucleic acid and the protein that it encodes); and (ii) a specific disorder to be treated.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-10, 14-17, 19, and 22-24.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a FSP27 medicament, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Puri et al. (2007; IDS ref.- previously cited) and Grahn et al. (2014, JBC; IDS ref.-previously cited). The FSP27 medicament is interpreted as a nucleic acid encoding FSP27 protein or a FSP27 protein. Puri et al. teach FSP27/Cidec plasmid DNS (p.34213, 2nd col., “Transfections and Plasmids”). Grahn et al. teach human FSP27-HA-tagged adenovirus (p.12030, 2nd col.; “Adenovirus Transduction”). Both of references would inherently produce FSP27 proteins upon the use of the construct/viral vector for FSP27 expression. Thus, the technical feature is known in the art, and thus it is not considered as a special technical feature.
Further regarding the groups, group I is deemed to include FSP27 medicaments that encompass proteins whereas groups II-III specifically recite nucleic acid encoding the protein.  Group I vs Groups II-III the chemical compounds of peptides and polynucleotides are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Proteins/peptides are made of amino acids and amide bonds whereas nucleic acids are made from monosaccharides, phosphates groups, and glycosidic bonds. Thus, proteins and nucleic acids have different physical and chemical structures.  There is no common core structure shared by the compounds of proteins and nucleic acids.  Thus, there is a lack of unity of invention.
It is further noted that groups I-III recite specific diseases\disorders that encompass distinct patient populations with variable disease etiologies.
.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654